HEDRICK, Chief Judge.
As their sole assignment of error, plaintiffs contend the trial court erred in granting defendants’ motion for summary judgment. Plaintiffs argue summary judgment was improperly entered because a genuine issue of material fact exists regarding whether there is a defect in the braking system of plaintiffs’ Cadillac. We agree.
This Court has often held that “[s]ummary judgment is a drastic measure which should be used with caution since no person should be deprived of a trial on a genuine issue of material fact.” Lormic Development Corp. v. North American Roofing Co., 95 N.C. App. 705, 708, 383 S.E.2d 694, 696 (1989), disc. review denied, 326 N.C. 48, 389 S.E.2d 90 (1990). “The slightest doubt as to the facts entitles the non-moving party to a trial.” Ballenger v. Crowell, 38 N.C. *578App. 50, 247 S.E.2d 287 (1978). (Citation omitted). Consequently, in ruling on a motion for summary judgment “[a]ll the evidence must be viewed in the light most favorable to the non-moving party; and- questions of witness credibility are to be resolved by the jury.” Wiggins v. City of Monroe, 73 N.C. App. 44, 47, 326 S.E.2d 39, 42 (1985), quoting Ragland v. Moore, 299 N.C. 360, 261 S.E.2d 666 (1980).
In the present case, we find that plaintiffs’ pleadings, discovery responses, depositions and affidavits submitted in opposition to defendants’ motion for summary judgment raise a genuine issue of material fact regarding whether the braking system on plaintiffs’ 1988 Cadillac Eldorado functioned properly. Taken in the light most favorable to plaintiffs, the evidence presented shows that the brakes on the Cadillac failed for no apparent reason on at least four occasions. On two of these occasions, the failure of the brakes to function properly resulted in the Cadillac colliding with other vehicles. Furthermore, a body shop employee, who drove the Cadillac following the second accident, stated that he experienced sudden brake failure similar to that previously experienced by Morgan. Additionally, testimony given by Darryl Jackson, an automobile mechanic who inspected and test drove the Cadillac in March 1991, indicates that the brake pads were worn unevenly and that a hydraulic- problem with the braking system could cause the type of brake failure Morgan had experienced.
The evidence presented by defendants in support of their motion for summary judgment merely shows that two mechanical engineers who briefly inspected and test drove the Cadillac on one occasion were unable to discover any mechanical problem with the car which would account for the failure of the brakes.
The evidence presented, when viewed in the light most favorable to plaintiffs, clearly demonstrates the existence of a genuine issue of material fact regarding whether there is a defect in the braking system of plaintiffs’ car. Thus, the trial court improperly granted defendants’ motion for summary judgment.
Reversed.
Judges Lewis and Wynn concur.